Case 1:18-cv-06369-MKB-PK Document 51 Filed 06/06/19 Page 1 of 2 PageID #: 1737




    UNITED STATES DISTRTCT COURT
    EASTERN DISTRICT OF NEW YORK

     IJNITED STATES OF AMERICA,

                            Plointffi
                    -vefs s-                            Civil Action No.: l8-CV-6369

     UBS SECURITIES LLC, UBS AG,
     MORTGAGE ASSET SECURITIZATION
     TRANSACTIONS, INC., and UBS REAL
     ESTATE SECURITIES, INC.,

                            Defendqnts.




        Stipulation and Ordcr Concerning Production of Certain Invcstigative Transcripts

    The United States of America and UBS Securities LLC, UBS AG, Mortgage Asset Securitization
    Transactions, Inc., and UBS Real Estate Securities, Inc. (collectively, "UBS), through their
    respective undersigned counsel ("Parties"), hereby stipulate as to the following:


       l.   The production by the United States or any other entity, ofany transcript ofany deposition
            or  interview conducted by the New York State Office of the Attorney General
            (individually, a "Deposition Transcript") shall not be construed as a waiver ofahy privilege
            or evidentiary immunity, including but not limited to the common interest privilege and
            the law enforcement or investigatory files privilege, nor shall it provide a basis for UBS to
            seek the production of any other document or lranscript covered by any privilege or
            evidentiary immunity. Nothing herein prevents UBS from contesting any claim that any
            Deposition Transcript was not privileged prior to its production or from asserting that any
            privilege applicable to a Deposition Transcript was waived for reasons other than its
            production.


       2.   UBS and its counsel will retain possession of any produced Deposition Transcript for the
            pendency of the litigation, and shall use the Deposition Transcripts only for the purposes
            ofthis litigation and for no other purpose. UBS and its counsel will not provide copies or
            access to any Deposition Transcript to any person who is not a party to this litigation;
            provided however, UBS and its counsel shall be permitted to disclose any Deposition
            Transcript to (a) the Coum and its personnel; (b) any deponent or potential witness in this
            matter; (c) any persons, firms, vendors, or experts retained by UBS or its counsel; or (d)
Case 1:18-cv-06369-MKB-PK Document 51 Filed 06/06/19 Page 2 of 2 PageID #: 1738




           any other person agreed to by the parties or as ordered by the Court. Should counsel for
           UBS receive a subpoena or any request to produce any Deposition Transcript, counsel for
           UBS rvill immediately notify undersigned counsel for the United States of said subpoena
           or request, and will permit the United States to interpose any objections to said subpoena
           or request.

      3.   UBS and its counsel will return to the United States, or destroy, any and all copies ofany
           Deposition Transcript in their possession upon the conclusion of this litigation.

      4.   Nothing herein shall be construed to otherwise limit or waive any applicable defense to the
           claims asserted against UBS in the Complaint.




           Richard P. Donoghue                                     Justin J. DeCamp
           United States                                           Sullivan & Cromwell LLP



      By: Bonni            IN                                    By,   u stin J         p
           27t     man Plaza East                                  125 Broad Street
                         'l
           Brooklyn, NY l20l                                       New York,      NY   10004
           (718) 254-7000                                          Counsel for and UBS Securities
           Assistant United States Attorney                        LLC, UBS AG, Mortgage Asset
                                                                   Securitization Transactions, lnc.,
                                                                   and UBS Real Estate Securities,
                                                                   lnc.
                                                                   (212) 558-4000




       SO ORDERED


           Peggy Kuo
       Honorable Peggy Kuo
       United States Magistrate Judge

       Brooklyn, New York, this   _6th   day of June, 2019
